Citation Nr: 0728860	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
20 percent for right lower extremity varicose veins.

2.  Entitlement to an initial disability rating higher than 
20 percent for left lower extremity varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  Prior to May 5, 2005, varicose veins, right lower 
extremity, were manifested by no more than persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.

2.  Prior to May 5, 2005, varicose veins, left lower 
extremity, were manifested by no more than persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.

3.  Since May 5, 2005, varicose veins, right lower extremity, 
more nearly approximate persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.

4.  Since May 5, 2005, varicose veins, left lower extremity, 
more nearly approximate persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.




CONCLUSIONS OF LAW

1.  Schedular criteria for an initial evaluation in excess of 
20 percent for varicose veins of the right lower extremity 
are not met for the period from July 10, 2002 to May 4, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.104, 
4.118, Diagnostic Code 7120, 7801-7805 (2006).

2.  Schedular criteria for an initial evaluation in excess of 
20 percent for varicose veins of the left lower extremity are 
not met for the period from July 10, 2002 to May 4, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.104, 4.118, 
Diagnostic Code 7120, 7801-7805 (2006).

3.  Schedular criteria for an evaluation of 40 percent, but 
no more, for varicose veins of the right lower extremity have 
been met since May 5, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.104, 4.118, Diagnostic Code 7120, 
7801-7805 (2006).

4.  Schedular criteria for an evaluation of 40 percent, but 
no more, for varicose veins of the left lower extremity have 
been met since May 5, 2005.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.104, 4.118, Diagnostic Code 7120, 
7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the January 2003 rating decision 
granting service connection and assigning an initial 10 
percent rating for varicose veins of the right and left lower 
extremities effective July 10, 2002.  In June 2005, during 
the appeal period, the RO increased the ratings to 20 percent 
for varicose veins of the lower extremities which was also 
effective in July 2002, the date of initial claims.  The 
issue of the initial evaluation of this disability remains 
before the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

Separate, "staged" ratings may be assigned for varicose veins 
of each extremity from such date as evidence warrants.  
Fenderson v. West, 12 Vet. App. 119, 126 (2001).  As shown 
below, evidence of record does support assigning different 
percentage disability ratings during the time period in 
question.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. 
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006). Where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The veteran's varicose veins are evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2006), as 20 percent disabling.  
A 20 percent evaluation is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  The next 
higher evaluation of 40 percent is assigned for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent rating is warranted for massive 
board-like edema with constant pain at rest attributed to the 
effects of varicose veins.  38 C.F.R. § 4.104, DC 7120.

The private medical notes from 2001 to 2003, VA treatment 
records from 2002 to 2004, and the December 2002 and May 2005 
VA examination reports have been reviewed.  One-page private 
treatment records from 1997, submitted in 2004, have been 
considered as well.  


Furthermore, the Board has considered statements by the 
veteran and his representative during the appeal period 
including those made during the veteran's September 2006 
hearing.  The veteran testified that he had persistent edema, 
bilaterally, incompletely relieved by elevation of his 
extremities, and eczema associated with his service-connected 
bilateral varicose veins.  He also testified that he had 
stasis pigmentation but denied any ulceration of his legs.  
The veteran stated that he was able to perform his employment 
as a driver, but that he was limited in his ability to 
perform overtime duties and was not as social as before.  He 
described having to elevate his legs after standing or 
walking for periods of time due to his bilateral edema.  

Upon review of the record, the Board finds that, overall, the 
evidence is not commensurate with most of the criteria for a 
40 percent rating or higher before May 5, 2005.  The Board 
further finds that the May 5, 2005 VA examination report 
supports a higher 40 percent rating, but not a 60 percent or 
higher rating.  

Prior to May 5, 2005

The Board finds that the veteran's symptomatology was 
relatively consistent prior to May 5, 2005.  

Prior to the veteran's December 2002 VA examination the 
private and VA medical records indicate that the veteran had 
a history of varicose veins, bilaterally, and was status post 
surgery for the disorder.  An October 2002 treatment note 
indicates that the veteran reported swelling of the legs, but 
there was no edema of the extremities on examination.  On 
December 2002 VA examination, the veteran complained of a 
burning sensation of the legs and edema with prolonged 
standing, which was minimized with elevation.  He denied 
taking medication for symptoms and stated that he was advised 
to wear compression stocking but did not use them.  Objective 
findings included trace nonboard-like edema of the right 
ankle but none on the left.  Pedal pulses were diminished but 
palpable, bilaterally.  No ulcerations or ischemic or embolic 
changes were found.  Neurological examination was normal.  
The varicose veins were characterized as moderately severe in 
the right lower extremity and minimal to mild in the left 
lower extremity.


VA and private treatment records after the 2002 VA 
examination are indicative of varicose veins of the bilateral 
legs, right larger than left, which reportedly were 
increasing in size.  The veteran complained of occasional 
burning pain associated with his disorder, and slight 
tenderness on palpation was reported.  These records also 
indicate that the veteran was issued compression stockings to 
relieve his symptoms even though no clinical findings of 
edema were made.

In view of the foregoing, the Board finds that the evidence 
is not commensurate with the criteria for a 40 percent rating 
or higher for varicose veins of either lower extremity prior 
to May 5, 2005.  38 C.F.R. § 4.104, Diagnostic Code 7120.  
There is very little evidence of edema, and there is no 
clinical showing of either eczema or statis pigmentation.  
While the veteran testified that he had been using ointment 
for his eczema that was issued in 1997, the private treatment 
record dated in May 1997 that he submitted to support his 
claim did not specify that the ointment was dispensed for 
eczema, nor is there any clinical evidence of eczema prior to 
the May 5, 2005 VA examination.  

As such, the veteran's service-connected varicose veins of 
the bilateral lower extremities are more than adequately 
compensated for under the currently assigned 20 percent 
rating which provides for persistent edema, incompletely 
relieved by elevation of the extremities with or without 
beginning statis pigmentation or eczema.  The Board thus 
concludes that, prior to May 5, 2005, the preponderance of 
the evidence is against the claim for a higher rating and the 
benefit of doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 4.3. 

From May 5, 2005 

The Board has carefully considered the veteran's contentions 
and others made by him and his representative during the 
appeal period and finds that the clinical findings as shown 
in the May 5, 2005 VA examination report support the 
veteran's contentions and warrants an assignment of a higher 
disability evaluation.  

On May 2005 VA examination, the veteran complained of pain 
and edema which was minimized with elevation of his 
extremities.  He presented with a tube of Lotrisone cream 
which was reportedly prescribed for areas of erythema and not 
reissued since 1995.  The veteran showed the examiner several 
areas of erythema on his right and one area on his left lower 
extremities for which he used the cream.  Objective 
examination revealed raised, thickened varicosities of which 
the large tortuous varicosities were tender to palpation.  
There was bilateral nonpitting and nonboard-like edema which 
was generalized on the right.  Some very faint hemosiderin 
staining was noted on the dorsal surface of the right foot.  
Moreover, three less than dime sized areas of eczema were 
noted on the right leg and one on the left leg in the 
pretibial region.  The veteran's gait was upright, steady and 
not antalgic and there was no history of assistive device 
use.  He was able to walk on his toes, heels and performed a 
modified squat.  The longer the veteran stood, the legs 
discolored with increased rubor, right more than left.  
Pulses of the lower extremities and deep tendon reflexes of 
the patella and Achilles were 2+/4 and equal, bilaterally.  A 
diagnosis of longstanding varicose veins, status post 
surgical revision in 1965 with recurrence and persistent 
tortuosity on the right greater than the left was given.
 
This medical evidence indicates that the veteran's varicose 
veins cause pain and persistent edema that is not completely 
relieved by elevation.  The most recent 2005 VA examination 
reveals some very small patches of eczema on the right and 
left lower extremities and some manifestation of hemosiderin 
staining on the right foot.  

The Board concludes that the findings on VA examination on 
May 5, 2005 more nearly approximate the next higher rating of 
40 percent for varicose veins in the left and right lower 
extremities.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120.  
Consequently, ratings of 40 percent are assigned for the 
varicose veins in each lower extremity from that date.  The 
Board has resolved reasonable doubt to assign the higher 
ratings.  38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3.

Ratings higher than 40 percent for each lower extremity, 
however, are not warranted because the record does not 
demonstrate more significant impairment manifested by, e.g., 
persistent or massive board-like edema, subcutaneous 
induration, persistent ulceration, or constant pain.


Further, on another matter, two status post-surgery vein 
stripping scars, apparently from a 1965 surgical revision, 
were noted on May 2005 VA examination.  The examiner reported 
that the scars measured 11/2 X 0.2 inches on each of the legs 
and were nontender and nonadherent to underlying structures.  
Impairments associated with a service-connected disability 
may be rated separately unless they constitute the same 
disability or the same manifestation without violating the 
rule against pyramiding.  See Esteban v. Brown, 6 Vet. App. 
259 (1994); 38 C.F.R. § 4.14.  Scar residuals associated with 
vein stripping surgery, if any, may be deemed a separate 
disability, and therefore, the Board has considered 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2006), specific to 
evaluation of scarring, to determine whether additional 
evaluation is warranted.  However, given the negative 
clinical findings as to scarring that is large enough in 
terms of skin surface area affected; deep or unstable; or 
which adversely affects functioning of the right lower 
extremity; or which is painful on examination (that is, pain 
is associated with scarring as opposed to underlying varicose 
veins), these Diagnostic Codes cannot be the basis for a more 
favorable evaluation.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the veteran was provided notice concerning his 
service connection claim by the RO in November 2002 before 
the rating decision in January 2003.  The notice letter 
informed the veteran of the evidence necessary to 
substantiate claims for service connection for varicose veins 
of the right and left lower extremities, what evidence VA was 
collecting, and what documents and information the veteran 
should provide.  See Quartuccio.  He was specifically 
instructed to provide any pertinent evidence in his 
possession.  The Board notes that VAOPGCPREC 8-2003 held 
that, if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In this case, the veteran appealed the 
initial disability evaluation assigned, and was provided with 
the appropriate information concerning his disability 
evaluation in the March 2004 statement of the case.

There is no letter from the RO that further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  The Board finds that the presumption of prejudice 
due to not issuing the Dingess notice and not delivering the 
Section 5103 or Dingess notice in a timely manner has been 
rebutted in this case.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The claims for service connection have 
been substantiated, and the veteran appealed the initial 
percentage disability evaluations assigned.  Based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case, and, based on 
the veteran's contentions and information provided to the 
veteran by VA over the course of this appeal, the veteran 
reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted his statements showing 
actual knowledge of the evidence required for his increased 
rating claim.  In addition, the actual notices provided by VA 
are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the claim.  Also, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim and provided testimony at his September 2006 
hearing.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  


VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA and private medical records have been 
associated with the claims file, and he was afforded December 
2002 and May 2005 VA examinations in connection with his 
claims.  The Board concludes that the record is adequate, and 
that another examination is not needed in this instance.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for right lower extremity varicose veins is denied for the 
period from July 10, 2002 to May 4, 2005.

Entitlement to an initial evaluation in excess of 20 percent 
for left lower extremity varicose veins is denied for the 
period from July 10, 2002 to May 4, 2005.

Effective May 5, 2005, entitlement to an evaluation of 40 
percent, but no higher, for right lower extremity varicose 
veins is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Effective May 5, 2005, entitlement to an evaluation of 40 
percent, but no higher, for left lower extremity varicose 
veins is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


